            Case 5:20-cv-00695-J Document 7 Filed 08/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

MARK PIERCE,                                      )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )       Case No. CIV-20-695-J
                                                  )
FNU WILLIAMS, et al.,                             )
                                                  )
               Defendants.                        )

                                             ORDER

       Plaintiff, a state prisoner appearing pro se, filed this action against Defendants under 42

U.S.C. § 1983, alleging violations of his federal constitutional rights. The matter was referred to

United States Magistrate Judge Gary M. Purcell for initial proceedings consistent with 28 U.S.C.

§ 636. [Doc. No. 4]. On July 20, 2020, Judge Purcell issued a Report and Recommendation

recommending the transfer of this action to the United States District Court for the Eastern District

of Oklahoma. [Doc. No. 5]. Plaintiff was advised of his right to object to the Report and

Recommendation by August 10, 2020. Plaintiff has filed a summary of his case [Doc. No. 6] but

has not objected to the transfer of this case to the Eastern District. Plaintiff has therefore waived

any right to appellate review of the factual and legal issues in the Report and Recommendation.

See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 5] and

TRANSFERS this case to the United States District Court for the Eastern District of Oklahoma.

       IT IS SO ORDERED this 19th day of August, 2020.
